DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application has been inherited by Examiner Robinson. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al (US 2019/0110924 A1, Filed 2018-02-09, hereinafter “Moreno”) in view of Hansen et al. (US 2018/0014851, Foreign Priority Date 2015-07-21, hereinafter “Hansen”).
Regarding claim 1, A surgical system (Title; “ophthalmic microsurgical instrument”), comprising:
a structured light source; (microcannula connector 314; 0065; “microcannula connector 314 attached to the composite microcannula 300. The microcannula connector 314 may optionally be configured to receive light from an external light source 330”)
a shaft-less tool (composite microcannula 300; 0047; “FIG. 1, the composite microcannula 300 is shown with several bends and curves to illustrate the flexibility of the hollow tube 302 forming much of the length of the composite microcannula” [The hollow tube forms the microcannula]) comprising a projector (light diffuser 311; 0055; “the composite microcannula may be rounded to reduce tissue trauma and to disperse light from the light diffuser 311 in many directions to enhance the visibility of the illuminated distal end 326.”) configured to emit a light on a surface of an anatomical structure (0042; “Embodiments are effective for providing a visual indication of the location of the distal end of the trocar by observing light emitted from the trocar through tissue which may include the sclera, trabecular meshwork or other tissue. Light passing through the sclera or other tissue from the trocar further indicates a direction of travel of the trocar.”) and

    PNG
    media_image1.png
    456
    606
    media_image1.png
    Greyscale

a flexible cable (light guide 304; 0043; “Examples of a light guide include, but are not limited to, one or more mirrors arranged to direct a light beam from a source to a destination, a flexible optical fiber, a bundle of optical fibers, and a rigid light pipe.”; 0048; “Light may travel from the proximal end to the distal end of the composite microcannula by internal reflection from the walls of the flexible hollow tube 302”) extending from the shaft-less tool (composite microcannula 300; [The claim limitation extending from the shaft-less tool is seen as the composite microcannula which is formed of the hollow tube 302 wherein the light guide 304 is extending from the composite microcannula. 0052; “the hollow tube 302 and an external light guide 304 in contact with the tube, or an outer diameter 306 of a sleeve 320 surrounding the tube 302.” In essence, the flexible cable extending from the shaft-less tool]; see re-produced Fig. 11 below; 


    PNG
    media_image2.png
    230
    314
    media_image2.png
    Greyscale

0060; “In FIG. 11, an example of a coating 321 has been applied over the light guide 304 and flexible hollow tube 302.”) to the structured light source  (microcannula connector 314; 0065; “microcannula connector 314 attached to the composite microcannula 300.” [The light guide extending from the composite microcannula seen in Fig 11 above and microcannula connector is attached to the composite microcannula seen in Fig 1 above teaches a flexible cable extending from the shaft-less tool to the structured light source. In other words, the light guide extending from the composite microcannula to the microcannula connector]) wherein the flexible cable ([light guide 304 extending from the composite microcannula 300]) is configured to extend through a trocar (trocar 200; 0046; “The composite microcannula 300 may be slidably engaged with the trocar 200, passing through a trocar [see as configured to extend through a trocar] connector 222 at the proximal end 204 of the trocar, a transition structure 214, and a lumen 208 formed in a rigid hollow shaft 206 extending outward from the transition structure 214 to the distal end 202 of the trocar 200.”) to a surgical site (0031; “microsurgical instrument embodiment including a positioner with the distal tip of the trocar passing through the sclera of an eye [surgical site] into Schlemm's canal” [Since the trocar is positioned at a surgical site the flexible cable which passes through the trocar would also be configured at the surgical site]), and wherein the flexible cable (light guide 304) is configured to flex (see re-produced Fig. 1 above where the composite microcannula 300 comprising the light guide 304 is in a bent configuration which is seen to flex at the least at a location distal to the trocar) at least at a location distal (210 distal end of trocar) to the trocar (trocar 200; see re-produced Fig. 1 above) to accommodate repositioning of the shaft-less tool at the surgical site (0041; “A light source may be coupled to the composite microcannula and/or trocar to illuminate the distal end of the rigid hollow shaft by directing light through the light guide into the lumen of the trocar, thereby enabling an accurate determination of the position of the distal end of the trocar”; see re-produced Fig. 1 above; 0047; “The flexibility of the composite microcannula enables the microcannula to follow the curved walls of a structure in the eye, for example Schlemm's canal, without puncturing or damaging the walls of the structure.” [Since the light guide 304 is flexible and flexes at least at a location distal to the trocar and the flexibility of the composite microcannula is enabled to follow the curved walls of an eye then it can accommodate repositioning of the shaftless tool at a surgical site]). 

However, in the same field of the endeavor, Hansen discloses a minimally invasive surgery system. Specifically, Hansen discloses, a robotic surgical system (0282; “minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot”) with a projector (see re-produced Fig. 17a below, the projector is attached to the cannula) configured to emit a structured light pattern on a surface of an anatomical structure (surgical surface; see re-produced Fig. 17a; 0282; “cannula assembly comprises a projector projecting a light pattern, which is reflected by the surgical surface as illustrated with the cross hatched pattern”). 

    PNG
    media_image3.png
    471
    692
    media_image3.png
    Greyscale

 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno 

Regarding claim 2, the modified combination above disclose all the elements of claim 1, Moreno fails to disclose an image sensor configured to detect the structured light pattern.
However, Hansen discloses an image sensor configured to detect the structured light pattern (“A camera e.g. of an endoscope captures images of the reflected pattern” (Para. [0282])).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno surgical system to include an image sensor configured to detect the structured light pattern because doing so would enable a system to perform triangulation to calculate the distance from the camera to each pixel of the pattern from the surgical surface (0037 of Hansen).

Regarding claim 8, the modified combination above disclose all the elements of claim 2, Moreno further discloses, wherein the shaft-less tool (composite microcannula 300) comprises a projector (light diffuser 311) configured to emit spectral light waves in a wavelength (0076; “The emitted light may optionally have a wavelength and/or intensity not visible to unaided human vision.”). 

further comprising a spectral light source, wherein the shaft-less tool further comprises a second projector configured to emit spectral light waves in a plurality of wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure, wherein flexible cable extends to the spectral light source.
However, Hansen further discloses a spectral light source (“pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors” (Para. [0093])), wherein the tool further comprises a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” (Para. [0092])) configured to emit spectral light waves in a plurality of wavelengths (“it is possible to choose the wavelength” (Para. [0124]) and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” (Para. [0130]) which is the source for the projectors (Para. [0093])) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range [0133] which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm (Para. [0130]), which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface), wherein the flexible cable extends to the spectral light source (“optical connection between the pattern light source and the projector is preferably provided by an optical fiber”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno’s shaft-less tool to be configured with Hansens tool which comprises a second projector to emit wavelengths capable of penetrating an anatomical structure because the incorporation of a second projector would create a separate pattern of generating members (0264 of Hansen) thereby improving the pattern generating of the anatomical structure.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Hansen, as applied to claim 1 above, in further view of Rabindran et al. (US 20200315721, Filed 2017/06/07, hereinafter “Rabindran”).
Regarding claim 3, the modified combination above disclose all the elements of claim 2, Moreno further discloses, a shaft-less tool (composite microcannula 300)
Although Moreneo discloses a shaft-less tool, Moreno fails to disclose, 
a robotic arm; and 
a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the shaft-less tool at a particular location.

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno’s shaft-less tool to be configured with Hansens tool which comprises a robotic arm because doing so would improve the accuracy of surgery (0012 of Hansen). 
The above noted combination teaches all the above except for: 
a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the shaft-less tool at a particular location. 
Rabindran, also in the field of a robotic surgery system, does teach a grasper (“cannula clamp 126”, fig. 3; para. [0091]) operably coupled to the robotic arm (“the robotic manipulator arm assemblies 120”, fig. 3; para. [0089] and “instrument holder 122 is pivotably coupled to a distal end of the robotic manipulator arm assembly 120” (Para. [0090]) wherein “instrument holder 122 includes an instrument holder frame 124, a cannula clamp 126, and an instrument holder carriage 128” (Para. [0091])), wherein the grasper is configured to grasp the tool (“cannula clamp 126 can be actuated to couple with, or to uncouple from, the cannula 180” (Para. [0091])). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno as modified shaft-less tool to incorporate a grasper operably coupled to the robotic arm, wherein the grasper is configured to grasp the tool as the grasper (clamp) allows for 

Regarding claim 4, the modified combination above disclose all the elements of claim 3, Although Moreno discloses a shaft-less tool (composite microcannula 300) Moreno fails to discloses, 
wherein the shaft-less tool further comprises a tab, and wherein the grasper is configured to releasably grasp the tab to maneuver the shaft-less tool.
Hansen further discloses that the tool further comprises a tab (“mounting portion” para. [0282]), and wherein the portion is configured to releasably hold the tab to maneuver the tool (“cannula assembly is detachably mounted to the robot arm” (Para. [0032]) and “mounted to the robot arm via its mounting portion” (Para. [0282]) and with this configuration, the cannula is maneuvered as it is mounted to the robot arm and “robot arm comprises a number of jointsJ for bending, rotating, twisting and generally moving the robot arm” (Para. [0282])). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno as modified shaft-less tool to comprise a tab, and wherein the portion is configured to releasable hold the tab to maneuver the tool as taught by Hansen because doing so would improve the movement of the robotic arm (0282 of Hansen). 
Modified Moreno does not disclose that the portion holding the tool is a grasper.
Rabindran, also in the field of a robotic surgery system, further teaches the grasper (“cannula clamp 126”, fig. 3; para. [0091]) is configured to releasably grasp the 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified Moreno shaft-less tool to incorporate a grasper as the grasper (clamp) allowing for easy coupling and uncoupling of the tool and the robotic arm (Para. [0091] of Rabindran). 

Regarding claim 5, the modified combination above disclose all the elements of claim 4, Moreno fails to disclose, 
a control circuit in signal communication with the image sensor, wherein the control circuit is configured to determine a distance from the projector to the surface of the anatomical structure.
Hansen further discloses a control circuit (“computer system” (Para. [0282]) and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” (Para. [0282])), wherein the control circuit is configured to determine a distance from the projector to the surface of the anatomical structure (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” (Para. [0282]) as seen in fig. 17b). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno 

Regarding claim 6, the modified combination above disclose all the elements of claim 5, Although Moreno discloses a shaft-less tool (composite microcannula 300) Moreno fails to discloses,
wherein the control circuit is further configured to determine the coordinates of the shaft-less tool in a robotic coordinate system.
Hansen further discloses the control circuit is further configured to determine the coordinates of the tool in a robotic coordinate system (“image data is processed by the computer system using software algorithms for determining spatial position and orientation of the projector relative to the surgical surface e.g. distance B” (Para. [0282]) as seen in fig. 17b, where the projector is attached to the cannula which is mounted to the robot (Para. [0282]) [Distance B is seen to equate to coordinates since a distance is a line between two points. In other words, in order to calculate a distance, two points (i.e. coordinates) are need to measure the distance])
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno as modified shaft-less tool to connect to a control circuit configured to determine the coordinates of a tool in a robotic coordinate system as taught by Hansen because doing 

Regarding claim 7, the modified combination above disclose all the elements of claim 6, Although Moreno discloses a shaft-less tool (composite microcannula 300) Moreno fails to discloses,
a second robotic arm; and 
a second tool operably coupled to the second robotic arm, wherein the control circuit is further configured to determine a tool-to-tool distance between the shaft-less tool and the second tool and a second distance between the second tool and the anatomical structure.
Hansen further discloses a second robotic arm (“robot may comprise several arms” (Para. [0282]) and “another robot arm” (Para. [0038])); and a second tool (“surgical instrument” (Para. [0038])) operably coupled to the second robotic arm (“surgical instrument may advantageously be detachably mounted to a robot arm e.g. the same robot arm to which the cannula assembly is mounted or to another robot arm” (Para. [0038])), wherein the control circuit (“computer system” (Para. [0038])) is further configured to determine a tool-to-tool distance between the tool and the second tool (“computer system is preferably configured for determining a real time relative position between the cannula assembly and at least a portion of the surgical instrument... The real-time relative position may be provided as a real-time distance, such as a real-time minimum distance.” (Para. [0038])) and a second distance between the second tool and the anatomical structure (“The computer may be configured for correlating the two sets 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno as modified control circuit to determine the distance between a second tool and an anatomical structure because doing so would improve the real-time positon of the surgical instrument relative to the surgical surface (0038 of Hansen). 

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Hansen, as applied to claim 1 and 8 above, respectively, in further view of Irisawa (US 2017/0071475 A1, Foreign priority date 2017/06/30).
Regarding claim 9, the modified combination above disclose all the elements of claim 8, Moreno fails to discloses, 
a control circuit in signal communication with the image sensor, wherein the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure.
Hansen further discloses a control circuit (“computer system” (Para. [0282]) and fig. 17b) in signal communication with the image sensor (“A camera e.g. of an endoscope captures images of the reflected pattern and transmit image dat[a] to the computer system as illustrated in FIG. 17b” (Para. [0282])). 

The above noted combination teaches all the above except for: 
the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure. 
lrisawa, also in the field of tools with attached light emitters, does teach the control circuit is configured to determine a depth of the embedded structure below the surface of the anatomical structure (“sound source position detection unit 30 detects the position of the photoacoustic wave generating source from the photoacoustic image generated by the photoacoustic image generation unit 25” [0067] and “sound source position detection unit 30 may detect the position of the photoacoustic wave generating source at a position deeper than the depth position set in advance. For example, the sound source position detection unit 30 excludes a shallow region where the depth position is shallower than 2 mm, and detects the position of the photoacoustic wave generating source in a region where the depth position is 2 mm or more” [0067]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above to incorporate determination of a depth of the embedded structure below the surface of the anatomical structure, in order 

Regarding claim 11, the modified combination above disclose all the elements of claim 1, Although Moreno discloses a shaft-less tool (composite microcannula 300) Moreno fails to discloses,
wherein the shaft-less tool further comprises a second projector configured to emit photoacoustic signals in a plurality of wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure.
 Hansen further discloses the tool (cannula, figs. 17a (Para. [0282])) further comprises a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” (Para. [0092])) configured to emit in a plurality of wavelengths (“it is possible to choose the wavelength” (Para. [0124]) and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” (Para. [0130]) which is the source for the projectors (Para. [0093])) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range (Para. [0133]) which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno’s shaft-less tool to be configured with Hansens tool which comprises a second projector configured to emit spectral light waves in a plurality of wavelengths capable of penetrating a anatomical structure as taught by Hansen because doing so would improve the vision of the surgical site (0006 of Hansen). 
However, modified Moreno does not disclose that the second projector is configured to emit photoacoustic signals. 
lrisawa, also in the field of tools with attached light emitters, does teach the second projector (“light emitting portion 156”, fig. 3; [0055]) is configured to emit photoacoustic signals (“light emitted from the light emitting portion 156 is emitted to the light absorption member 157. Due to the absorption of the emitted light by the light absorption member 157, a photoacoustic wave is generated” [0055)]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above to incorporate a second projector configured to emit photoacoustic signals in order to “visualize the inside of the body based on the photoacoustic waves” (Para. [0006]), and not be limited to only imaging the surface of the object. 

Regarding claim 12, the modified combination above disclose all the elements of claim 11, 
The above noted combination teaches all the above except for: 
a receiver configured to detect ultrasonic vibrations of the photoacoustic signals.
However, lrisawa, in the field of tools with attached light emitters, further teaches a receiver (probe 11, fig. 1; Para. [0059]) configured to detect ultrasonic vibrations of the photoacoustic signals (“probe 11 is an acoustic wave detection unit, and has a plurality of detector elements (ultrasound transducers) arranged in a one-dimensional manner. The probe 11 detects photoacoustic waves generated from the light absorption member 157 (refer to FIG. 3) after the insertion needle 15 is inserted into the subject” (Para. [0059])). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above to incorporate photoacoustic imaging with a second projector and receiver in order to “visualize the inside of the body based on the photoacoustic waves” (Para. [0006]), and not be limited to only imaging the surface of the object. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Hansen, as applied to claim 1 above, in further view of in further view of Choi et al (US 2011/0257611 A1, Filed 2010-06-19). 
(composite microcannula 300) Moreno fails to discloses,
wherein the shaft-less tool further comprises a first magnet, and wherein the robotic surgical system further comprises: a robotic arm; and a second magnet operably coupled to the robotic arm, wherein a magnetic attraction between the first magnet and the second magnet allows the robotic arm to maneuver the shaft-less tool.
Hansen further discloses the robotic surgical system further comprises: 
a robotic arm (“robot arm” [0282] as seen in fig. 17a). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Moreno as modified shaft-less tool to further to be incorporated with a robotic arm because doing so would improve the accuracy of surgical procedures (0012 of Hansen).
However, modified Moreno does not disclose the shaft-less tool further comprises a first magnet; and a second magnet operably coupled to the robotic arm, wherein a magnetic attraction between the first magnet and the second magnet allows the robotic arm to maneuver the tool. 
Choi et al., also in the field of a robotic surgery system, does teach the tool (“bendable tube 36”, fig. 7 (Para. [0120])); further comprises a first magnet (“cannula module 29 made from a magnetic object” (Para. [0122]) and this magnetic object may be made of “material having a magnetic quality, 3793 such as a magnet or metal, etc” (Para. [0119]), where “bendable tube 36, such as a rubber tubing, etc., may be connected to the cannula module 29” (Para. [0119]); and a second magnet (“magnet 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified Moreno’s shaft-less tool as outlined above to incorporate a first magnet on the tool and a second magnet on the robotic arm so that the robotic arm can maneuver the tool via magnetic attraction as this would allow for a more secure attachment of the tool to the robotic arm than more traditional methods, such as graspers or clamps, would provide which can easily release the tool if hit with enough force. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0014851, Foreign Priority Date 2015-07-21, hereinafter “Hansen”) in view of Moreno et al (US 2019/0110924 A1, Filed 2018-02-09, hereinafter “Moreno”) in view of Choi et al (US 2011/0257611 A1, Filed 2010-06-19, hereinafter “Choi”). 
Regarding claim 18, Hansen discloses 
a robotic tool (“minimally invasive surgery system shown in FIGS. 17a and 17b comprises a robot” (Para. [0282])), comprising: 
(“robot arm” (Para. [0282]) as seen in fig. 17a); and 
a distal component (“cannula”, figs. 17a (Para. [0282])), comprising: 
a first projector (“cannula assembly comprises a projector” (Para. [0282]), and as seen in fig. 17a, the projector is attached to the cannula) configured to emit a structured light pattern on a surface of an anatomical structure (“cannula assembly comprises a projector projecting a light pattern, which is reflected by the surgical surface as illustrated with the cross hatched pattern” (Para. [0282]) and as seen in fig. 17a); and 
a second projector (“At least the projectors of the pattern generating member are configured to be at least temporarily fixed to the cannula shaft portion of the cannula” (Para. [0092])) configured to emit spectral light in a plurality of wavelengths (“it is possible to choose the wavelength” (Para. [0124]) and “the pattern light source is configured for emitting at least one electromagnetic wavelength within the IR range of from about 700 nm to about 1 mm, such as from about 800 to about 2500 nm” (Para. [0130]) which is the source for the projectors (Para. [0093])) capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure; (As disclosed in the present application’s specification, the wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface are in the NIR or SWIR range (Para. [0133]) which is defined as 700-1400nm for NIR and 1400-3000nm for SWIR in Table 1. With this, Hansen discloses projecting light in the range of 800-2500nm (Para. [0130)), which by the present application’s definition, would be cable of penetrating the anatomical structure and reaching an embedded structure located below the anatomical surface); 
and a flexible cable extending from the distal component to a light source (“the pattern light source and an optional battery are arranged in an external light source unit and are optically connected to the projector e.g. via an optical fiber, directly connected or by use of free space optics” [0112], wherein the projector is attached to the cannula in the proposed combination with the embodiment pertaining to figs. 17a-b, paragraph [0262], Fig. 9 shows the optical fiber disposed in the bent section of the tool and therefore the optical fiber (i.e. cable) is flexible in order to assume the bent shape of the tool). 
Hansen does not disclose that the tool is shaft-less, 
a proximal component comprising a first magnet; and
a second magnet, wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue;
a second projector configured to emit spectral light in a plurality of wavelengths; and 
a flexible cable extending from the distal component to a light source, wherein the flexible cable is configured to flex at least at a location distal to the trocar to accommodate repositioning of the distal component at a surgical sight.
However, in the same field of the endeavor, Moreno discloses, an ophthalmic microsurgical instrument for surgery. Specifically, Moreno discloses, a shaft-less tool (composite microcannula 300; 0047; “FIG. 1, the composite microcannula 300 is shown with several bends and curves to illustrate the flexibility of the hollow tube 302 forming much of the length of the composite microcannula” [The hollow tube forms the microcannula])
 a flexible cable (light guide 304; 0043; “Examples of a light guide include, but are not limited to, one or more mirrors arranged to direct a light beam from a source to a destination, a flexible optical fiber, a bundle of optical fibers, and a rigid light pipe.”; 0048; “Light may travel from the proximal end to the distal end of the composite microcannula by internal reflection from the walls of the flexible hollow tube 302”) extending from the distal component (composite microcannula 300; [The claim limitation extending from the shaft-less tool is seen as the composite microcannula which is formed of the hollow tube 302 wherein the light guide 304 is extending from the composite microcannula. 0052; “the hollow tube 302 and an external light guide 304 in contact with the tube, or an outer diameter 306 of a sleeve 320 surrounding the tube 302.” In essence, the flexible cable extending from the shaft-less tool]; see re-produced Fig. 11 below; 0060; “In FIG. 11, an example of a coating 321 has been applied over the light guide 304 and flexible hollow tube 302.”)

    PNG
    media_image2.png
    230
    314
    media_image2.png
    Greyscale


to a light source (microcannula connector 314; 0065; “microcannula connector 314 attached to the composite microcannula 300.” [The light guide extending from the composite microcannula seen in Fig 11 above and microcannula connector is attached to the composite microcannula seen in Fig 1 above teaches a flexible cable extending from the shaft-less tool to the structured light source. In other words, the light guide extending from the composite microcannula to the microcannula connector]), wherein the flexible cable ([light guide 304 extending from the composite microcannula 300]) is configured to flex (see re-produced Fig. 1 above where the composite microcannula 300 comprising the light guide 304 is in a bent configuration which is seen to flex at the least at a location distal to the trocar) at least at a location distal (210 distal end of trocar) to the trocar (trocar 200; see re-produced Fig. 1 above) to accommodate repositioning of the distal component at a surgical sight. (0041; “A light source may be coupled to the composite microcannula and/or trocar to illuminate the distal end of the rigid hollow shaft by directing light through the light guide into the lumen of the trocar, thereby enabling an accurate determination of the position of the distal end of the trocar”; see re-produced Fig. 1 above; 0047; “The flexibility of the composite microcannula enables the microcannula to follow the curved walls of a structure in the eye, for example Schlemm's canal, without puncturing or damaging the walls of the structure.” [Since the light guide 304 is flexible and flexes at least at a location distal to the trocar and the flexibility of the composite microcannula is enabled to follow the curved walls of an eye then it can accommodate repositioning of the shaftless tool at a surgical site]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Hansen’s robotic tool with a projector and trocar to include a flexible cable extending from the distal component to a light source, wherein the flexible cable is configured to flex at least at a location distal to the trocar to accommodate repositioning of the distal component at a surgical sight because doing so would improve the positioning of a trocar (0010 of Moreno).
The above noted combination teaches all the above except for:
a proximal component comprising a first magnet; 
and the distal component comprising:
a second magnet, wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue; 
(robot arm 20, fig. 7; (Para. [0121])) comprises a first magnet (“the magnet unit 22 for moving the cannula module 29 may be mounted on the robot arm 20” (Para. [0121]) and “magnet unit 22, such as of a permanent magnet or electromagnet” (Para. [0120]), as seen in fig. 7); and 
a distal component (“bendable tube 36”, fig. 7; para. [0120]) comprises a second magnet (“cannula module 29 made from a magnetic object” (Para. [0122]) and this magnetic object may be made of “material having a magnetic quality, such as a magnet or metal, etc” (Para. [0119]), where “bendable tube 36, such as a rubber tubing, etc., may be connected to the cannula module 29” (Para. [0119])), wherein a magnetic attraction between the first magnet and the second magnet allows the proximal component to maneuver the distal component through tissue (“by moving the magnet unit 22, such as of a permanent magnet or electromagnet, etc., outside the skin, the cannula module 29 inserted into the body can be moved by way of magnetic force” (Para. [0120])). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above to incorporate a first magnet on the proximal component and a second magnet on the distal component so proximal component to maneuver the distal component via magnetic attraction as this would allow for a more secure attachment of the tool to the robotic arm than more traditional methods, such as graspers or clamps, would provide which can easily release the tool if hit with enough force. 

Regarding claim 20, the modified combination above disclose all the elements of claim 18, Hansen further discloses the light source is configured to provide light to the first projector and the second projector (“pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors” (Para. [0093)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791